ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of five counts of sodomy in violation of Section 566.060 RSMo 1994. He was sentenced to five consecutive terms of life imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).